Exhibit 10.1 LOAN AND SECURITY AGREEMENT THIS LOAN AND SECURITY AGREEMENT (this “Agreement”) dated as of the Effective Date between SILICON VALLEY BANK, a California corporation (“Bank”), and MIPS TECHNOLOGIES, INC., a Delaware corporation (“Borrower”), provides the terms on which Bank shall lend to Borrower and Borrower shall repay Bank.The parties agree as follows: 1ACCOUNTING AND OTHER TERMS Accounting terms not defined in this Agreement shall be construed following GAAP.Calculations and determinations must be made following GAAP.Capitalized terms not otherwise defined in this Agreement shall have the meanings set forth in Section13.All other terms contained in this Agreement, unless otherwise indicated, shall have the meaning provided by the Code to the extent such terms are defined therein. 2LOAN AND TERMS OF PAYMENT 2.1Promise to Pay.Borrower hereby unconditionally promises to pay Bank the outstanding principal amount of all Credit Extensions and accrued and unpaid interest thereon as and when due in accordance with this Agreement. 2.1.1Revolving Advances. (a)Availability.Subject to the terms and conditions of this Agreement, Bank shall make Advances not exceeding the Availability Amount.Amounts borrowed hereunder may be repaid and, prior to the Revolving Line Maturity Date, reborrowed, subject to the applicable terms and conditions precedent herein. (b)Termination; Repayment.The Revolving Line terminates on the Revolving Line Maturity Date, when the principal amount of all Advances, the unpaid interest thereon, and all other Obligations relating to the Revolving Line shall be immediately due and payable.In addition, at Borrower’s option, so long as an Event of Default has not occurred and is not continuing, Borrower shall have the option to terminate the Revolving Line without penalty or premium, provided Borrower (i) provides written notice to Bank of its election toterminate the Revolving Line at least fifteen (15) days prior to such termination, and (ii) pays, on the date of thetermination (A) all accrued and unpaid interest with respect to the Revolving Line through the dateof termination; (B) all remaining unpaid principal amount owing on the Revolving Line as ofthe termination date; and (C) all other sums, if any, that shall have become due and payable hereunder with respect to the Revolving Line. 2.1.2Letters of Credit Sublimit. (a)As part of the Revolving Line, Bank shall issue or have issued Letters of Credit for Borrower’s account.Such aggregate amounts utilized hereunder shall at all times reduce the amount otherwise available for Advances under the Revolving Line.The aggregate amount available to be used for the issuance of Letters of Credit may not exceed the Availability Amount.If, on the Revolving Line Maturity Date, there are any outstanding Letters of Credit, then on such date Borrower shall provide to Bank cash collateral in an amount equal to 100% of the face amount of all such Letters of Credit plus all interest, fees, and costs due or to become due in connection therewith (as estimated by Bank in its good faith business judgment), to secure all of the Obligations relating to said Letters of Credit.Upon expiration of each such Letter of Credit, Bank shall return the cash collateral securing the Obligations relating to such Letter of Credit, to the extent not applied to such Obligation.All Letters of Credit shall be in form and substance acceptable to Bank in its sole discretion and shall be subject to the terms and conditions of Bank’s standard Application and Letter of Credit Agreement (the “Letter of Credit Application”).Borrower agrees to execute any further documentation in connection with the Letters of Credit as Bank may reasonably request.Borrower further agrees to be bound by the regulations and interpretations of the issuer of any Letters of Credit guarantied by Bank and opened for Borrower’s account or by Bank’s interpretations of any Letter of Credit issued by Bank for Borrower’s account, and Borrower understands and agrees that Bank shall not be liable for any error, negligence, or mistake, whether of omission or commission, in following Borrower’s instructions or those contained in the Letters of Credit or any modifications, amendments, or supplements thereto, except if Bank’s gross negligence or willful misconduct is the sole reason for such error or mistake. 1 (b)The obligation of Borrower to immediately reimburse Bank for drawings made under Letters of Credit shall be absolute, unconditional, and irrevocable, and shall be performed strictly in accordance with the terms of this Agreement, such Letters of Credit, and the Letter of Credit Application. (c)Borrower may request that Bank issue a Letter of Credit payable in a Foreign Currency.If a demand for payment is made under any such Letter of Credit, Bank shall treat such demand as an Advance to Borrower of the equivalent of the amount thereof (plus fees and charges in connection therewith such as wire, cable, SWIFT or similar charges) in Dollars at the then-prevailing rate of exchange in San Francisco, California, for sales of the Foreign Currency for transfer to the country issuing such Foreign Currency. (d)To guard against fluctuations in currency exchange rates, upon the issuance of any Letter of Credit payable in a Foreign Currency, Bank shall create a reserve (the “Letter of Credit Reserve”) under the Revolving Line in an amount equal to ten percent (10%) of the face amount of such Letter of Credit.The amount of the Letter of Credit Reserve may be adjusted by Bank from time to time to account for fluctuations in the exchange rate.The availability of funds under the Revolving Line shall be reduced by the amount of such Letter of Credit Reserve for as long as such Letter of Credit remains outstanding. 2.1.3Foreign Exchange Sublimit.As part of the Revolving Line, Borrower may enter into foreign exchange contracts with Bank under which Borrower commits to purchase from or sell to Bank a specific amount of Foreign Currency (each, a “FX Forward Contract”) on a specified date (the “Settlement Date”).FX Forward Contracts shall have a Settlement Date of at least one (1) FX Business Day after the contract date and shall be subject to a reserve of ten percent (10%) of each outstanding FX Forward Contract in a maximum aggregate amount equal to One Million Dollars ($1,000,000) (the “FX Reserve”).The aggregate amount of FX Forward Contracts at any one time may not exceed ten (10) times the amount of the FX Reserve.The amount otherwise available for Credit Extensions under the Revolving Line shall be reduced by an amount equal to ten percent (10%) of each outstanding FX Forward Contract (the “FX Reduction Amount”).Any amounts needed to fully reimburse Bank will be treated as Advances under the Revolving Line and will accrue interest at the interest rate applicable to Advances. 2.1.4Cash Management Services Sublimit.Borrower may use up to Ten Million Dollars ($10,000,000) of the Revolving Line for Bank’s cash management services which may include merchant services, direct deposit of payroll, business credit card, and check cashing services identified in Bank’s various cash management services agreements (collectively, the “Cash Management Services”).Any amounts Bank pays on behalf of Borrower for any Cash Management Services will be treated as Advances under the Revolving Line and will accrue interest at the interest rate applicable to Advances. 2.1.5[Omitted.] 2.1.6Term Loan. (a)Availability.Subject to the satisfaction of the terms and conditions of this Agreement, Bank shall make one (1) term loan available to Borrower in an amount up to the Term Loan Amount on the Effective Date and up to ten (10) days thereafter. (b)Repayment.Borrower shall repay the Term Loan in (i) forty-eight (48) equal installments of principal, plus (ii) monthly payments of accrued interest (the “Term Loan Payment”).Beginning on the first day of the month following the month in which the Funding Date occurs, each Term Loan Payment shall be payable on the first day of each month.Borrower’s final Term Loan Payment, due on the Term Loan Maturity Date, shall include all outstanding principal and accrued and unpaid interest under the Term Loan (c)Prepayment.At Borrower’s option, Borrower shall have the option to prepay all or any portion of the outstanding principal balance on the Term Loan, provided Borrower (a) provides written notice to Bank of its election to prepay the Term Loan at least fifteen (15) days prior to such prepayment, and (b) pays, on the date of the prepayment (i) all accrued and unpaid interest with respect to the portion of the Term Loan being prepaid through the date the prepayment is made; (ii) the principal amount to be prepaid; and (iii) all other sums, if any, that shall have become due and payable hereunder with respect to this Agreement. 2.1.7General Provisions Relating to the Advances and the Term Loan. Each Advance or Term Loan shall, at Borrower’s option in accordance with the terms of this Agreement, be either in the form of a Prime Rate Loan or a LIBOR Loan; provided that in no event shall Borrower maintain at any time LIBOR Loans having more than two (2) different Interest Periods.Borrower shall pay interest accrued on the Prime Rate Loans and LIBOR Loans at the rates and in the manner set forth in Section 2.3(b). 2 2.2Overadvances.If, at any time, the sum of (a) the outstanding principal amount of any Advances (including any amounts used for Cash Management Services), plus (b) the face amount of any outstanding Letters of Credit (including drawn but unreimbursed Letters of Credit and any Letter of Credit Reserve), plus (c) the FX Reduction Amount exceeds the lesser of either the Revolving Line or the Borrowing Base, Borrower shall immediately pay to Bank in cash such excess. 2.3Payment of Interest on the Credit Extensions. (a)Computation of Interest. Interest on the Credit Extensions and all fees payable hereunder shall be computed on the basis of a 360-day year and the actual number of days elapsed in the period during which such interest accrues. In computing interest on any Credit Extension, the date of the making of such Credit Extension shall be included and the date of payment shall be excluded; provided, however, that if any Credit Extension is repaid on the same day on which it is made, such day shall be included in computing interest on such Credit Extension. (b)Prime Rate Loan; LIBOR Loan.Each Prime Rate Loan and LIBOR Loan shall bear interest on the outstanding principal amount thereof from the date when made, continued or converted until paid in full at a rate per annum equal to the Prime Rate plus the Prime Rate Margin or the LIBOR Rate plus the LIBOR Rate Margin, as the case may be. On and after the expiration of any Interest Period applicable to any LIBOR Loan outstanding on the date of occurrence of an Event of Default or acceleration of the Obligations, the Effective Amount of such LIBOR Loan shall, at the option of Bank, during the continuance of such Event of Default or after acceleration, bear interest at a rate per annum equal to the Prime Rate plus two percent (2.00%). Pursuant to the terms hereof, interest on each Prime Rate Loan and LIBOR Loan shall be paid in arrears on each Interest Payment Date. Interest shall also be paid on the date of any prepayment of any Prime Rate Loan or LIBOR Loan pursuant to this Agreement for the portion of any Prime Rate Loan or LIBOR Loan so prepaid and upon payment (including prepayment) in full thereof. All accrued but unpaid interest on the Prime Rate Loan or LIBOR Loan shall be due and payable on the Revolving Line Maturity Date or the Term Loan Maturity Date, as the case may be. (c)Default Interest.Except as otherwise provided in Section 2.3(b), after an Event of Default, Obligations, at the option of Bank, shall bear interest two percent (2.00%) above the rate that is otherwise applicable thereto (the “Default Rate”).
